        Case 4:20-cr-00031-BMM Document 31 Filed 09/14/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 20-31-GF-BMM

              Plaintiff,

        vs.                                   ORDER

 WILLIAM BERNARD BIRD,

              Defendant.

      Pending before the Court is the unopposed motion of the government to

reset the hearing on the defendant’s motion to dismiss the indictment until on or

after September 28, 2020. Trial in this matter is set for December 8, 2020. For

good cause shown,

      IT IS ORDERED that the hearing on September 21, 2020 is VACATED and

is reset for the 1st day of October, 2020 at 10:00 a.m.

      DATED this 14th day of September, 2020.




                                          1
